United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-2135
                                      ___________

Robert Savage,                             *
                                           *
             Appellant,                    * Appeal from the United States
                                           * District Court for the
      v.                                   * Eastern District of Missouri.
                                           *
James Anthony Gammon,                      *        [UNPUBLISHED]
                                           *
             Appellee.                     *
                                      ___________

                               Submitted: February 14, 2001

                                    Filed: February 20, 2001
                                     ___________

Before WOLLMAN, Chief Judge, BOWMAN and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

       Robert Savage, convicted and sentenced in state court for the rape of a ten-year-
old girl, appeals from the order of the District Court denying his 28 U.S.C. § 2254
petition for a writ of habeas corpus. The District Court1 rejected all thirteen of the
claims raised in Savage's petition, and granted a certificate of appealability with respect
to three of them: (1) that the prosecutor failed to disclose evidence favorable to the

      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
defense; (2) that Savage's conviction was obtained using inadmissible hearsay
testimony of Lisa Gray, Angela Gray, and Dr. Janet McGhee; and (3) that Savage
received ineffective assistance of appellate counsel.

       Having reviewed the case and considered all of Savage's arguments for reversal,
we are satisfied that the District Court was correct in its rulings as to all three of these
claims. No error of fact or law appears, and an opinion by this Court would add
nothing of value to the thorough and well-reasoned opinion of the District Court.
Accordingly, for the reasons stated in the opinion of the District Court, the order of that
court is

       AFFIRMED. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-